Citation Nr: 0633202	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  06-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
femoral retroversion with genu valgum.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from September to November 
1976.

This matter comes to the  Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

On his June 2006 substantive appeal (VA Form 9), the veteran 
indicated that he desired to appear for a hearing before a 
Veterans Law Judge in Washington, DC.  The veteran was 
scheduled for such a hearing in September 2006.  However, he 
cancelled his hearing.  Therefore, the Board finds that all 
due process has been met with respect to the veteran's 
hearing request.


FINDINGS OF FACT

1.  In June 1977, the RO denied the veteran's claim of 
entitlement to service connection for leg and foot 
disability.

2.  Evidence received since the RO's June 1977 rating 
decision does not relate to an unestablished fact necessary 
to support the veteran's claim, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral femoral retroversion with 
genu valgum.


CONCLUSIONS OF LAW

1.  The June 1977 RO rating decision which denied entitlement 
to service connection for leg and foot disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
June 1977 rating decision; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a July 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In addition, consistent with the decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that letter notified the 
claimant of the evidence and information necessary to reopen 
the claim, as well as what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the 
application to reopen the veteran's claim is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which raises 
a reasonable possibility of substantiating the claim; and 
which, by itself or in consideration with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2006).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With those criteria in mind, the relevant evidence will be 
summarized.  In a June 1977 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a leg and foot condition.  The RO noted that the veteran was 
seen for pain in both knees in October 1976 during basic 
training, at which time there was no indication of trauma.  
On examination at that time, the veteran was found to have 
congenital femoral retroversion, genu valgum, and pes 
planovalgus.  He was referred to a Medical Evaluation Board, 
which determined that all his conditions had existed prior to 
service and were not aggravated during active duty.  The 
veteran submitted a timely notice of disagreement as to the 
RO's adverse rating decision, and was issued a statement of 
the case in August 1977.  The veteran did not perfect an 
appeal of this issue to the Board.

The evidence associated with the claims file at the time of 
the June 1977 rating decision consisted of the veteran's 
service medical records.  They show he was examined for entry 
into service in April 1976.  He reported no history of knee 
or joint trouble, and the lower extremities were reported as 
normal, with no defects or diagnoses noted.

The veteran reported for active duty at the end of September 
1976, and the service medical records show that in October 
1976, during his second week of training, he first complained 
of pain in his knees.  He described a two-year history of 
"knock knees."  Following clinical evaluation, the 
diagnoses were femoral retroversion, genu valgum, and pes 
planovalgus.  All were determined not to have been incurred 
in the line of duty, to have pre-existed service, and not to 
have been aggravated during service.  Upon examination for 
separation in October 1976, the veteran reported that a few 
years before, his knees had slowly turned "knock-kneed."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In conjunction with his claim to reopen, the veteran 
submitted private treatment records dated in April and 
October 2003, showing he was diagnosed with degenerative 
joint disease (DJD) of his knees.

VA outpatient treatment records dated in June and August 2005 
show the veteran complained of pain in his knees and was 
diagnosed with knock knee deformity, as confirmed on X-rays.  
He reported in June that he injured his right leg in 1976 
while in boot camp training.  He stated he later had surgery 
in 1978, at a VA medical center.  An August 2005 record shows 
the physician noted the veteran had had the condition since 
his release from service.

In November 2005, the veteran submitted the signatures of 
forty people who indicated they knew the veteran prior to his 
military service, and he had no problems with his legs.

In June 2006, the veteran submitted a photograph, which he 
indicates is himself in March 1976, prior to entering 
military service.  He points out that his legs are straight 
in the picture.  He indicated that due to heavy physical and 
straining activities, his legs started to bend after military 
activities.

Having reviewed the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral femoral retroversion with genu valgum.  While the 
private and VA treatment records and statements from the 
veteran and his friends and family are new, in the sense that 
they were not of record at the time of the previous 
adjudication, they are not material, because they do not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.

The reason for the previous denial of the veteran's claim was 
that it was found that his claimed disorder had existed prior 
to his entry into military service and was not aggravated 
therein.  Therefore, private and VA medical records showing 
current treatment for degenerative joint disease of the knees 
and knock knees is not new and material evidence, because the 
DJD is a current disability which was not present in service 
or for some years thereafter, and the post-service existence 
of the veteran's knock-knee disorder was known at the time of 
the RO's rating decision in June 1977.  Furthermore, a VA 
physician's statements that the veteran's disorder existed 
since service was a fact also known at the time of the 
previous adjudication.

With his submitted photograph and list of people who knew him 
before service, the veteran has attempted to provide new and 
material evidence to show that his disorder did not exist 
prior to service.  While the Board appreciates the statements 
from the veteran and his family and friends, we do not find 
that this constitutes new and material evidence because 
neither the veteran nor his friends have been shown to have 
the requisite knowledge to opine as to whether the veteran's 
particular diagnosed disorder existed prior to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran may competently describe that he experienced no 
symptoms prior to service, this does not help show that his 
disorder, found by professional medical personnel to be 
congenital, was instead incurred during service.  The Board 
also points out that these statements are contradicted by 
those made by the veteran on his separation examination, that 
his knock knees began two years prior to service.  The 
veteran's statements, and those of his family and friends, 
therefore, only repeat this evidence and do not contradict 
the conclusion that his conditions noted while he was on 
active duty were of pre-service origin and were not 
aggravated in service.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of service connection 
for bilateral femoral retroversion with genu valgum.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  We are 
constrained to follow the law, regardless of how sympathetic 
we may be in any particular case.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for bilateral 
femoral retroversion with genu valgum is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


